 In the Matter of ARLINGTON MILLSandFEDERATIONOFWOOLEN &WORSTED WORKERS, UTWA-AFLIn the Matter of ARLINGTON MILLSandTEXTILE WORKERS UNIONOF AMERICACases Nos. R-2'90 and R-, 396.Deeided'April 17,1941Jurisdiction:textilemanufacturing industry.Practice and Procedure:petition dismissed where no appropriate units withinthe scope of the petition.Ropes, Gray,Best, Coolidge & Rugg, by Mr. Charles E. Wyzanski,Jr.andMr. RobertD. Price,of Boston,Mass., for the Company.Mr. Mervin N. Bachman,of Providence,R. I., andMr.HerbertThatcherandMr. Frank Gorman,ofWashington,D. C., for theU. T. W. A.Mr. David Jaffe,of New York City,for theT.W. U. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEOn September 13, 1940, Federation of Woolen&Worsted Workersof America,UTWA-AFL, herein called theU. A. W. A.,filed withthe Regional Director for the First Region(Boston, Massachusetts) apetitionallegingthat a question affecting commerce had arisen con-cerning' the representation of employees of Arlington Mills, Law-rence,Massachusetts,herein called the Company,and requesting auiinvestigation and certification of representatives pursuant to Section9 (c) of the National 'Labor Relations Act, 49 Stat.449, herein calledthe Act.On January 18, 1941,the Board,acting pursuant to Sec-tion 9(c) of the Act,and Article,III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.liPrior totaking such action, the Board had,on October14, 1940,issued an order dis-missing the petition,and had, on November 25, 1940, issued a furtherorder revoking itsprevious order dismissingthe petition.-31 N. L.R.B,No.6.21 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 22, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the U. T.W. A., and Textile Workers Union of America, herein called theT.W. U. A., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on February 4, 1941, at Lawrence, Massachusetts, beforeBenjamin E. Gordon, the Trial Examiner duly designated by theChief Trial Examiner.The Company, the U. T. W. A., and theT.W. U. A. were represented by counsel and, participated in thehearing.At the commencement of the hearing the Trial Examinergranted a motion of the T. W. U. A. to intervene. Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings on mo-tions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors Were committed.The rulings are hereby affirmed.On February 10, 1941, the U. T. W. A. filed a brief and on February17, 1941, the Company and the T. W. U. A. filed briefs, all of whichhave been considered by the Board. Pursuant to notice duly servedupon all the parties, a hearing for the purpose of oral argument washeld before the Board on February 18, 1941, in Washington, D. C.The Company, the U. T. W. A., and the T. W. U. A. were representedby counsel and participated in the aigument.On February 12, 1941, the T. W. U. A. filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the Companyand requesting an_ investigation and certification of representativespursuant to Section 9 (c) of the Act.On the same day, the T. 'W.U. A. filed a motion with the Board to stay the proceedings in thecase initiated by the U. T. W. A. and requesting that that case and theone initiated by it be consolidated.On February 13, 1941; the Boarddenied this motion and request.On February 24, 1941, the Board,acting,pursuant to Section 9 (c) of the Act, and Article III, Section3,,of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation' on the T. W. U. -A. petitionand authorized the.'Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On February 24, 1941,the Regional Director issued a notice of hearing, copies of whichwere duly seried upon the Company, the U. T. W. A., and the T. W.U. A. On March 1, 1941, the Board, acting pursuant to Article III,Section 8, of National Labor Relations Board Rules and Regulartions-Series 2, as amended, ordered that the record in the case insti-tuted by the U. T. W. A. be reopened and that 'a further hearing beheld, and, acting pursuant to Article III, Section 10 (c) (2), of said ARLINGTON MILLS23Rules and Regulations, ordered that the case arising on the petitionof the U. T. W. A. and that arising on the petition of the T. W.U. A. be consolidated for all purposes. It also revoked its orderdenying the motion to consolidate filed by the T. W. U. A. on Feb-ruary 12, 1941.Pursuant to notice, a hearing on the consolidated cases was held-onMarch 13, 1941, at Lawrence, Massachusetts, before Benjamin E.Gordon, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the U. T. W. A., and the T. W. U. A. wererepresented by counsel and participated in the hearing.At the com-mencement of this hearing, the Trial Examiner granted a motion ofthe U. T. W. A. to intervene. Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the commencement of thesecond hearing the U. T. W. A.'filed a motion to amend its petitionto alter the scope of the unit set forth therein.The motion wasgranted.During the course of the hearing the T. W. U. A. moved todismiss the petition, as amended, filed by the U. T. W. A.The TrialExaminer reserved ruling thereon.The motion is hereby grantedfor the reasons stated in Section III below.During the course of thehearing the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed all the rulings of the Trial Examiner and finds that no prej-udicial errors were committed.The rulings are hereby, affirmed.On March 23, 24, and 25, 1941, respectively, the U. T. W. A., theCompany, and the T. W. U. A. filed briefs which the Board hasrconsidered.'Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument on the consolidated cases was held beforethe Board on April 1, 1941, in Washington, D. C.The Company, theU. T. W. A., and the T. W. U. A. were- represented by counsel andparticipated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArlingtonMills, a'Massachusetts corporation, with its principaloffice and plant at Lawrence, Massachusetts, is engaged in the manu-facture, processing, sale, and distrubution of textile fabrics, cloths,amid yarns.During a 6-month period ending June 30, 1940, the Com-pany purchased wool valued in excess of $2,000,000, more than 90per cent of which was purchased in States other than the State ofMassachusetts.During the same period, the Company manufacturedfinished products valued in excess of $3,000,000, more than 90 per 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDcent of which were delivered by the' Company into and through Statesof the United States other than the State of Massachusetts.TheCompany admits for the purpose of this proceeding that it is en-gaged in interstate commerce within the meaning of Section 2 (6) and(7) of the Act.H. THE ORGANIZATIONS INVOLVEDFederation ofWoolen and Worsted Workers of America, char-tered by the United Textile Workers of America, is a labor organi-zation affiliated with the American Federation of Labor. It admitsto membership employees of the Company.TextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE APPROPRIATE UNITThe U. T. W. A. urged at the original hearing that all productionand maintenance employees in the wool room of the Company, ex-cluding second hands and supervisory employees, constituted an ap-propriate unit.As stated above, at the commencement of the secondhearing in this proceeding, the U. T. W. A. amended its petitionto allege that an appropriate unit consisted of all wool sorters, trap-pers, and apprentices in the wool room of the Company, excludingsecond hands and supervisory employees.The T. W. U. A. contendsthat all employees in the top mill of the Company, excluding sec-tion and second hands and supervisory employees, constitute an ap-propriate unit.The Company contends that the units sought by theU. T. W. A. and the T. W. U. A. are inappropriate inasmuch as itsentire plant should constitute an appropriate unit, and urges the dis-missal of the petitions herein.-There are approximately 58 employees in the new unit now urgedby the U. T. W. A. to be appropriate, and approximately 1800 em-ployees in the unit urged by the T. W. U. A. The Company em-ploys approximately 6500 employees., The unit urged by the T. W.U. A. is more inclusive than and includes the unit urged by theU. T. W. A. A representative of the Company testified that theCompany's operations in all of its departments are highly integrated,that the Company maintains a uniform labor policy for all of itsemployees, and that it has a single personnel director.The U. T.W. A. and the T. W. U. A. stated at the hearing that the entire millwas the most appropriate unit but that for the present the units urgedby them were appropriate.They also stated that in the event theBoard finds the units urged by them to be inappropriate, their nextchoice would be the entire mill, although they do not desire an electionin such unit at this time.The U. T. W. A. and the T. W. U. A. are ARLINGTON MILLS25actively engaged in organizational campaigns covering all of the em-ployees of the Company and at the time of the hearing it appearedthat the T. W. U. A. claims to represent approximately 1,000 employ-ees who are not in the unit urged by it to be appropriate at this -time, and that the U. T. W. A. claims to represent a substantial num-ber of the employees in departments of the Company other than theone it urges at this time.Employees in all departments of the Com-pany are eligible to membership in the locals at the Company's plantchartered by the U. T. W. A. and the T. W. U. A.In view of the fact that the locals of the U. T. W. A. and theT.W. U. A. at the Company's plant admit to membership all theemployees of the Company, that such organizations are at presentengaged in extensive organizational campaigns covering all the em-ployees of the Company, that both organizations claim to representa substantial number of employees of the Company who are not inthe units urged by them, and that both admit that the whole plantconstitutes the most appropriate unit, we find that the units soughtto be established by the U. T. W. A. and the T. W. U. A. in thepresent case are not appropriate at this time for the purposes of col-lective bargaining.We shall, therefore, dismiss the petitions withoutprejudice.IV. THE QUESTIONS CONCERNING REPRESENTATIONSince, as pointed out in Section III above, the bargaining unitssought to be established by the petitions are inappropriate for thepurposes of collective bargaining, we find that no questions havearisen concerning the representation of employees in appropriatebargaining units.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo questions concerning the representation of employees of Arling-ton Mills, Lawrence, Massachusetts, in units which are appropriatefor the purposes of collective bargaining have arisen, within themeaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusion of law,the National Relations Board hereby orders that the petitions for in-vestigation and certification of representatives of employees of Ar-lington Mills, Lawrence, Massachusetts, filed by Federation of Woolen'& Worsted Workers of America, U. T. W. A.-A. F. L., and TextileWorkers Union of America be, and they hereby are, dismissed, with-out prejudice.